Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 4/28/022 and 8/9/2022, and RCE filed 8/9/2022 have been considered.  Claims 1-21 have been cancelled by applicant.  Examiner acknowledged the amended claims 22 and 31 filed by applicant on 8/9/2022.  Claims 22-39 are currently pending and no new matter has been added.

Response to Arguments
Applicant’s arguments, see page 6, paragraph 2 of the Remarks, filed 4/28/2022, with respect to claims 22-39 have been fully considered and are persuasive in light of the terminal disclaimer filed on 4/28/022.  The terminal disclaimer has been approved and the non-statutory double patenting rejection of claims 22-39 as set forth in the previous Office action dated 1/28/2022 has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a wireless transmit receive unit (WTRU), comprising: 
“wherein the configuration information indicates a plurality of resources allocated for use by the WTRU to communicate directly with one or more other WTRUs;
measure respective energy levels associated with one or more resources that have a measured energy level above a preconfigured threshold for a period of time; 
determine a ratio of the one more resources that have a measured energy level above a preconfigured threshold for a period of time to the plurality of resources; and 
transmit a report to the network, wherein the report indicates the determined ratio” in combination with other recited elements in claim 22.

The present application also relates to a method implemented by a wireless transmit receive unit (WTRU), the method comprising: 
“wherein the configuration information indicates a plurality of resources allocated for use by the WTRU to communicate directly with one or more other WTRUs;
determining a ratio of resources among the plurality of resources that have a measured energy level above a preconfigured threshold for a period of time; and 
determining a ratio of the one more resources that have a measured energy level above a preconfigured threshold for a period of time to the plurality of resources; and 
transmitting a report to the network, wherein the report indicates the determined ratio” in combination with other recited elements in claim 31.

The closest prior art, Sun et al. (US Publication 2013/0242787 A1), teaches a user equipment (UE) that receives the necessary information, including the values of thresholds and the CSI-RS resources, for CSI-RS signal quality measurements.  Sun also teaches performing RSRP measurements for CSI-RS resources in the CRM set and having the UE report the CSI-RS measurements to the network if the RSRP measurement is better than a threshold.
A second prior art, Doppler et al. (US Publication 2011/0106952 A1), teaches a resources within a resource pool are allocated for D2D communications between UEs.

A third prior art, Lee et al. (US Publication 2014/0098761 A1), teaches a WTRU provides a measurement report to an eNB indicating RSRP has improved above a pre-defined threshold, indicating that normal operation mode may be possible. 

However, Sun, Doppler, and Lee, when taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the instant application allowable.  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471